F ll_F- D
                                                                                                              0UI?T° OF APPEALS
                                                                                                                 D IS1,0,
                                                                                                                      3
                                                                                                                                  II

                                                                                                           2014 FEB I l
      IN THE COURT OF APPEALS OF THE STATE OF WASHING                                                             ON
                                                                                                                              pi 8: 40

                                                      DIVISION II
                                                                                                                  D       T
STATE OF WASHINGTON,                                                                   No. 44955 -2 -II


                                       Respondent,


         V.



CRAIG STEWART,                                                                   UNPUBLISHED OPINION




         Penoyar, J. —        Craig    Stewart      appeals     his   attempted residential     burglary   conviction.    He


argues   that there   is insufficient       evidence       to   support   his   conviction.   Because there is sufficient


evidence of each of the elements of this offense, we affirm.


                                                                FACTS


         On December 18, 2012,               at   approximately 1: 00 P. M.,         while at home taking care of her

three   children,   Tanya    Chukhriy heard         the   doorbell ring     multiple   times.   Chukhriy looked through

the peep hole and saw a man, later identified as Stewart, standing on the porch. Chukhriy did not
recognize     him   and    decided    not   to    answer   the door.      Stewart continued to ring the doorbell and

                    Stewart          his hood              his head                                   Stewart proceeded to
Chukhriy      saw             pull                 over                and put on sunglasses.




another door near the garage, opened the screen door and began hitting and turning the door

knob of the interior door. Stewart then paced outside the house, peeking inwindows and shaking

the   front door.    Chukhriy    called     911.     While Chukhriy was on the phone with 911, Stewart went

into the backyard. Attempting to locate Stewart, Chukhriy walked toward a glass door that faces

the backyard when a rock flew through the glass and grazed her arm. Chukhriy locked herself in

a   bedroom   with   her   children.   Officers      arrived and were unable          to locate the   suspect.
44955 -2 -II




          Later that afternoon, officers arrested Stewart about one mile from Chukhriy' s house.

Stewart matched the description of the suspect and was wearing a dark rain jacket with a hood.

Officers located sunglasses in his pocket. Chukhriy positively identified Stewart as the suspect.

          The State   charged      Stewart     with attempted residential    burglary ( count   one),   alleging an


aggravating factor that the victim of the attempted burglary was in the residence during the

commission of the crime, and third degree malicious mischief (count two).


          A jury found Stewart guilty of attempted residential burglary and third degree malicious

mischief. The jury affirmed the special allegation. The court sentenced Stewart to 30 months of

confinement     for   count   one,   and   a    suspended   sentence   of   364 days for   count   two.'   Stewart


appeals.



                                                     ANALYSIS


I.        SUFFICIENCY OF THE EVIDENCE


          Stewart argues that there is insufficient evidence to support his attempted residential


burglary    conviction.    Specifically, Stewart argues the State did not prove he attempted to enter

the house with the intent to commit a crime therein because the evidence presented at trial

created an alternate      inference that Stewart only intended to           commit vandalism.       This argument


fails.


          Evidence is legally sufficient to support a guilty verdict if any rational trier of fact,

viewing the evidence in the light most favorable to the State, could find the elements of the

charged crime beyond a reasonable doubt. State v. Montgomery, 163 Wash. 2d 577, 586, 183 P.3d
267 ( 2008) ( citing State    v.   Green, 94 Wash. 2d 216, 221 -22, 616 P.2d 628 ( 1980)).           We interpret all




     Stewart does not appeal count two.
                                                            2
44955 -2 -II




reasonable inferences in the State' s favor. State v. Hosier, 157 Wash. 2d 1, 8, 133 P.3d 936 ( 2006).


Direct and circumstantial evidence carry the same weight. State v. Varga, 151 Wash. 2d 179, 201,

86 P.3d 139 ( 2004).          Credibility determinations are for the trier of fact and are not subject to

review. State v. Cantu, 156 Wash. 2d 819, 831, 132 P.3d 725 ( 2006).


            A person is guilty of residential burglary if, with intent to commit a crime against a

person or property therein, the person enters or remains unlawfully in a dwelling .other than a

vehicle."      RCW 9A. 52. 025( 1). "           A person is guilty of an attempt to commit a crime if, with

intent to commit a specific crime, he or she does any act which is a substantial step toward the

commission       of   that   crime."        RCW 9A.28. 020( 1).         Attempted residential burglary requires the

State to    prove a substantial            step toward   and   the    intent to   commit residential     burglary.   State v.


Bencivenga, 137 Wash. 2d 703, 707, 974 P.2d 832 ( 1999) (                       citing State v. Aumick, 126 Wash. 2d 422,

429 -30, 894 P.2d 1325 ( 1995)).                Therefore, the State must prove a person, with the intent to


commit the crime of residential burglary, performed an act that was a substantial step toward

entering or remaining unlawfully in a dwelling with the intent to commit a crime against a person

or property therein. State v. West, 18 Wash. App. 686, 690, 571 P.2d 237 ( 1977).

            Intent to   attempt a crime ...           may be inferred from all the facts and circumstances."

Bencivenga, 137 Wash. 2d             at   709. "` The   jury   is   permitted   to infer from    one    fact[,] the existence of


another essential       to   guilt,   if   reason and experience support          the inference."'    State v. Jackson, 112
Wash. 2d 867, 875, 774 P.2d 1211 ( 1989) (                 quoting Tot v. United States, 319 U.S. 463, 467, 63 S.

Ct. 1241, 87 L. Ed. 1519 ( 1943)). "              Just because there are hypothetically rational alternative




                                                                  3
44955 -2 -II




conclusions to be drawn from the proven facts, the fact finder is not lawfully barred against

discarding one possible inference when it concludes such inference unreasonable under the

circumstances."       Bencivenga, 137 Wash. 2d       at   708.   In fact, "[ a] n essential function of the fact


finder is to discount theories    which   it determines   unreasonable."   Bencivenga, 137 Wash. 2d at 709.


            Stewart argues that there is insufficient evidence to show he acted with the intent to

commit a crime against, a person or property therein because the evidence presented at trial

created an alternate inference that Stewart only intended to commit vandalism. Here, while there

may be an alternate inference, the jury rejected it, inferring rather that Stewart had the intent to

commit a crime within the house. The evidence amply supported this inference: there was

evidence that Stewart rang the doorbell a number of times, pulled a hood over his head, put on

sunglasses, circled the house, attempted to open multiple doors to the house, and threw a rock

through the glass      door in the backyard.    The jury' s inference is not irrational. See Bencivenga,
137 Wash. 2d at 709 ( holding that a man dressed in dark clothing, attempting to pry open the door

of a KFC at 3: 30 AM in a snowstorm was sufficient evidence for a jury to infer that he intended'

to commit a crime within the KFC rather than his claim that he was prying the door open to win

a   bet).   There was sufficient evidence for a trier of fact to rationally infer that Stewart intended to

commit a crime within the dwelling. We affirm Stewart' s conviction.




                                                          0
44955 -2 -II



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




                                                           enoyar, J


We concur:




                                0


         Johanson, A.
I   t




                                    I


         Maxa, J.